281 S.W.3d 849 (2009)
Theresa KISER, Appellant,
v.
Stephen SCOTT, M.D., et al., Respondent.
No. ED 91093.
Missouri Court of Appeals, Eastern District, Division Five.
March 10, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 16, 2009.
Application for Transfer Denied May 26, 2009.
David N. Damick, St. Louis, MO for appellant.
Gregory J. Minana, Michael Nolan, St. Louis, MO, for respondent.
*850 Before: NANNETTE A. BAKER, C.J., KENNETH M. ROMINES, J., and ROY L. RICHTER, J.
Prior report: 2008 WL 4959083.

ORDER
PER CURIAM.
Theresa Kiser appeals the judgment of the Circuit Court of St. Charles County, the Honorable Nancy Schneider presiding, after a jury assessed 0% liability against Dr. Stephen Scott in Kiser's suit for medical malpractice. Dr. Scott performed gastric bypass surgery on Kiser, after which Kiser was to take various nutritional supplements. A month after the surgery, Kiser developed Korsakoff Syndrome as a result of vitamin deficiencies. She suffered permanent brain damage as a result. Kiser sued Dr. Scott and Boone Hospital, where her surgery took place, for negligence in failing to ensure she took proper vitamin supplements after her surgery. After a four-day trial, the jury assessed 100% liability against Boone Hospital and 0% against Dr. Scott.
Kiser raises three points on appeal: (1) that the trial court erred in allowing evidence of the acts or omissions of non-party physicians; (2) that the trial court committed instructional error by placing Boone Hospital on the verdict form because Kiser had previously settled with Boone Hospital and dismissed her claim against Boone Hospital with prejudice; and (3) that the trial court erred in denying Kiser's motion for a new trial because the verdict was inconsistent and the result of confusion and compromise.
We have reviewed the briefs and the record on appeal, and no error of law appears. Thus, a written opinion would have no precedential value. The parties have been given a memorandum, for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.